DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
1.	Claim 15 is objected to because of the following informalities:  Claim 15 which is the method claim should depend on claim 15.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

2.	Claims 3-22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bellotti et al US 10,753,749.
As to claims 3, 4, 15, Bellotti teaches a travel and exercise planning device (see fig. 1, 104) comprising: an input interface adapted to receive input from a user (see fig. 1, 150; display, col. 5, lines 12-42; a display which the user can enter the start location; 152; destination location; 154 and transportation type; 156 which includes check boxes and corresponding images for a motorized personal vehicle 158, a non-motorized personal vehicle 160, a “by foot” 162, and a public transit 164); an output interface adapted to provide output to a user (see fig. 1, 50, col. 5, lines 12-42; Display 150 can also include a button 170 to transmit the request (e.g., clicking button 170 can result in the exemplary displays depicted in FIG. 2A) and a link 172 (e.g., clicking link 172 can result in the exemplary display depicted in FIG. 2B). In display 150, two transportation types are selected (motorized personal vehicle 158 and by foot 162). The user can select any combination of transportation types, and the system can calculate a route with segments based on the selected transportation types as well as map data (retrieved, e.g., via device 104) and the user's transportation-related preferences (determined, e.g., via a user profile 120); a processor (mobile device inherently teaches a processor); and a memory device storing computer software code, the code when executed causing the processor to perform operations (mobile device inherently teaches a memory), the operations comprising receiving, via said input interface, inputs from a user indicating a desired physical activity goal (see fig. 1, 150; display, col. 5, lines 12-42; transportation type; 156 which includes check boxes and corresponding images for a motorized personal vehicle 158, a non-motorized personal vehicle 160, a “by foot” 162, and a public transit 164), obtaining at least one travel origin and at least one corresponding travel destination for the user (see fig. 1, 150; display, col. 5, lines 12-42; a display which the user can enter the start location; 152; destination location), computing at least one travel route, from said at least one travel origin to said at least one corresponding travel destination, said at least one travel route having at least one physical activity task associated therewith, said at least one physical activity task being configured to enable said user to achieve said desired physical activity goal by performing said at least one physical activity task while traversing said at least one travel route (see fig. 1, 170, col. 5, lines 12-42; col. 6, lines 12-41; A user can enter a start location and a destination location, and click on “Route” button 170, which can result in either a flow 204 or a flow 206. In flow 204, the system can display a single snapshot route 210, including segments which each indicate a (selected) transportation type and a corresponding activity value. For example, snapshot route 210 can include a segment 211, via a motorized personal vehicle, with a distance of 1.2 miles, an estimated time duration of 5 minutes to complete segment 211, and an activity value for segment 211 (which includes 0 calories to be burned and 0 steps to be taken in completing segment 211)), and providing to said user, via said output interface, said at least one travel route and said at least one physical activity task associated with said at least one travel route (see fig. 1, 170, col. 5, lines 12-42; col. 6, lines 12-41; A user can enter a start location and a destination location, and click on “Route” button 170, which can result in either a flow 204 or a flow 206. In flow 204, the system can display a single snapshot route 210, including segments which each indicate a (selected) transportation type and a corresponding activity value. For example, snapshot route 210 can include a segment 211, via a motorized personal vehicle, with a distance of 1.2 miles, an estimated time duration of 5 minutes to complete segment 211, and an activity value for segment 211 (which includes 0 calories to be burned and 0 steps to be taken in completing segment 211)).
As to claims 5, 12, 16, Bellotti teaches wherein: said desired physical activity goal comprises a long-term goal; said obtaining said at least one travel origin and said at least one corresponding travel destination comprises obtaining a plurality of pairs of said travel origins and corresponding travel destinations; and said computing said at least one travel route comprises computing, for each said pair of travel origin and corresponding travel destination, a said travel route, wherein a cumulative physical activity component of all said physical activity tasks associated with all said travel routes together meets said desired physical activity goal (see fig. 2A, 215, col. 6, lines 12-41; Snapshot route 210 can also include a “Total” 215 area, including: a total distance of 2.2 miles from the start location to the destination location; a total time of 23 minutes to complete snapshot route 210 including segments 211 and 213; and a total activity value for completing snapshot route 210 (which includes a total of 120 calories to be consumed and 2,000 steps to be taken in completing snapshot route 210).
As to claim 6, 17, Bellotti teaches wherein said obtaining said at least one travel origin comprises obtaining said at least one travel origin from a Global Positioning System, based on a current location of said system (see col. 5, lines 12-42; Device 104 can be a personal mobile computing device, such as a smart phone, a wireless-enabled wearable device, a smart watch, a device with a GPS or other tracking mechanism, or any device which can interact with other devices over network 102).
As to claims 7, 13, 18, Bellotti teaches wherein said operations further include receiving, via said input interface, inputs from the user indicating user preferences with respect to at least one of weather, air pollution, traffic, type of physical activity, time of physical activity, and location of physical activity, and wherein said computing said at least one travel route includes taking into consideration, during said computing, said user preferences (see fig. 1, 150; display, col. 5, lines 12-42; a display which the user can enter the start location; 152; destination location; 154 and transportation type; 156 which includes check boxes and corresponding images for a motorized personal vehicle 158, a non-motorized personal vehicle 160, a “by foot” 162, and a public transit 164).
As to claim 8, 19, Bellotti teaches wherein: said operations further include obtaining, from an external system, additional information associated with said user preferences; and said taking into consideration includes taking said additional information into consideration during said computing (see fig. 1, 120, col. 5, lines 43-50; Environment 100 can also include devices 108 and 110. Device 108 can include map data or be connected to a central service with map data, and device 110 can include information specific to user 106, including user profile 120 and a user performance table 140. User profile 120 can include personal information 122 and transportation-related preferences 124, which can include a desired transportation type 126 and an activity level goal 128).
As to claims 9, 20, Bellotti teaches wherein said additional information includes at least one of weather information, traffic information, public transport schedule information, public transport crowding information, and air quality information user (see fig. 1, 150; display, col. 5, lines 12-42; a display which the user can enter the start location; 152; destination location; 154 and transportation type; 156 which includes check boxes and corresponding images for a motorized personal vehicle 158, a non-motorized personal vehicle 160, a “by foot” 162, and a public transit 164).
As to claims 10, 21, Bellotti teaches said operations further comprising at least one of: storing, in a memory component associated with said device, information relating to at least one of said at least one physical activity task associated with said at least one travel route and user completion of said physical activity task over time; and transmitting information relating to said at least one physical activity task and/or completion thereof to an external exercise tracking system (see fig. 2A, 211, 213, 215, col. 6, lines 12-41; Snapshot route 210 can also include a segment 213, via walking, with a distance of 1.0 miles, an estimated time duration of 17 minutes to complete segment 213, and an activity value for segment 213 (which includes 120 calories to be consumed and 2,000 steps to be taken in completing segment 213). Snapshot route 210 can also include a “Total” 215 area, including: a total distance of 2.2 miles from the start location to the destination location; a total time of 23 minutes to complete snapshot route 210 including segments 211 and 213; and a total activity value for completing snapshot route 210 (which includes a total of 120 calories to be consumed and 2,000 steps to be taken in completing snapshot route 210)).
As to claims 11, 22, Bellotti teaches wherein said desired physical activity goal is a goal indicating a minimum threshold of desired physical activity per time unit (see fig. 1, 128, col. 5, lines 51-59; Transportation-related preferences 124 can include other types of goals, sub-goals, and goal-specific factors, as described below in relation to FIG. 3A. As an example, activity level goal 128 can include the following sub-goal-specific factors: a target number of calories to be burned 130, a target number of steps to be taken 132, and a target amount of elevation to be gained 134. Factors 130-134 can relate to a predetermined or user-configured period of time, such as a 12-hour period, a 24-hour period, or a single trip).
As to claim 14, Bellotti teaches wherein: said operations further include obtaining, from an external system, additional information associated with said user preferences; and said taking into consideration includes taking said additional information into consideration during said computing (see Fig. 1, 120, col. 5, lines 42-59;  User profile 120 can include personal information 122 and transportation-related preferences 124, which can include a desired transportation type 126 and an activity level goal 128.).
Conclusion
3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NHAN T LE whose telephone number is (571)272-7892.  The examiner can normally be reached on 9:00AM- 5:00PM (Monday-Friday).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yuwen Pan can be reached on 571-272-7855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/NHAN T LE/Primary Examiner, Art Unit 2649